 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   John ALLEN,                                     Case No.: 19-cv-01148-WQH-AGS
12                                      Plaintiff,
                                                     SCHEDULING ORDER
13   v.                                              REGULATING DISCOVERY
                                                     AND OTHER PRE-TRIAL
14   VT MILCOM, INC.,
                                                     PROCEEDINGS
15                                    Defendant.
16
17         Pursuant to Rule 16.1(d) of the Local Rules, a Case Management Conference was
18   held on September 24, 2019. After consulting with the attorneys of record for the parties
19   and being advised of the status of the case, and good cause appearing, IT IS HEREBY
20   ORDERED:
21         1.     An Early Neutral Evaluation shall be conducted on January 3, 2020 at 9:00
22   a.m. in the chambers of Magistrate Judge Andrew G. Schopler. Counsel or any party
23   representing himself or herself shall submit confidential settlement briefs directly to
24   chambers by December 27, 2020. All parties are ordered to read and to fully comply
25   with the Chamber Rules of the assigned magistrate judge.
26         2.     Directions to Chambers: Judge Schopler’s Chambers are located at the
27   Edward J. Schwartz U.S. Courthouse, 221 West Broadway, Suite 5160, San Diego,
28   California 92101. Do not report to Courtroom 5C; report to Chambers. In order to gain

                                                1
                                                                               19-cv-01148-WQH-AGS
 1   access to Chambers, the parties should take the elevator to the 5th Floor, turn to
 2   face the wooden double doors (labeled “Authorized Personnel Only” and “5150”),
 3   and press the wall buzzer labeled “#15 JUDGE SCHOPLER.”
 4         3.     Mandatory Personal Appearances: All parties, adjusters for insured
 5   defendants, the principal attorneys, and any other party representatives with settlement
 6   authority must be present in person and prepared to discuss settlement. Counsel appearing
 7   without their clients (whether or not counsel has been given settlement authority) will be
 8   cause for imposition of sanctions. Government entities are excused from this requirement,
 9   so long as their attorney appears, has primary responsibility for the case, and the power to
10   recommend a resolution to the ultimate settlement authority. Any principal attorneys who
11   are not already listed on the docket as an “ATTORNEY TO BE NOTICED,” shall file their
12   appearances as soon as possible. Counsel for any non-English-speaking parties are
13   responsible for supplying any interpreters.
14         4.     ENE Statements Required: By the below-listed date, the parties shall email
15   efile_schopler@casd.uscourts.gov with their ENE statements, which shall be no longer
16   than five pages. Each statement must outline the nature of the case, the claims, the
17   defenses, the parties’ settlement positions, and all ENE attendees for that side, including
18   their names, titles, and positions. The settlement position must include a specific and
19   current demand or offer addressing all relief or remedies sought. If a specific demand or
20   offer cannot be made, then the reasons for this must be set forth. If exhibits are attached
21   and the total submission amounts to more than 20 pages, a courtesy hard copy must also
22   be delivered directly to Chambers. At their discretion, the parties may choose to share
23   their statements with opposing counsel or to keep them confidential.
24         5.     Any motion to join other parties, to amend the pleadings, or to file additional
25   pleadings shall be filed by October 25, 2019.
26
27
28

                                               2
                                                                               19-cv-01148-WQH-AGS
 1         6.     During discovery, the following per-side limitations will apply:
 2                                DISCOVERY LIMITATIONS
 3              Discovery Type                      Restriction (Per Side)
 4              Depositions                         No more than 10
 5              Requests for Admission              No more than 25
                Interrogatories                     No more than 35
 6
                Requests to Produce Documents No more than 25
 7
 8
           7.     All fact discovery shall be completed by all parties by June 22, 2020.
 9
     “Completed” means that all discovery under Rules 30-36 of the Federal Rules of Civil
10
     Procedure, and discovery subpoenas under Rule 45, must be initiated a sufficient period
11
     of time in advance of the cut-off date, so that it may be completed by the cut-off date,
12
     taking into account the times for service, notice and response as set forth in the Federal
13
     Rules of Civil Procedure. Counsel shall promptly and in good faith meet and confer
14
     with regard to all discovery disputes in compliance with Local Rule 26.1(a). The
15
     Court expects counsel to make every effort to resolve all disputes without court
16
     intervention through the meet and confer process. If the parties reach an impasse on any
17
     discovery issue, counsel shall file an appropriate motion within the time limit and
18
     procedures outlined in the undersigned magistrate judge’s chambers rules. A failure to
19
     comply in this regard will result in a waiver of a party’s discovery issue. Absent an
20
     order of the court, no stipulation continuing or altering this requirement will be
21
     recognized by the court.
22
           8.     The parties shall designate their respective experts in writing by April 24,
23
     2020. The parties must identify any person who may be used at trial to present evidence
24
     pursuant to Rules 702, 703 or 705 of the Fed. R. Evid. This requirement is not limited to
25
     retained experts. The date for exchange of rebuttal experts shall be by May 25, 2020.
26
     The written designations shall include the name, address and telephone number of the
27
     expert and a reasonable summary of the testimony the expert is expected to provide. The
28

                                               3
                                                                               19-cv-01148-WQH-AGS
 1   list shall also include the normal rates the expert charges for deposition and trial
 2   testimony.
 3         9.     By April 24, 2020, each party shall comply with the disclosure provisions in
 4   Rule 26(a)(2)(A) and (B) of the Federal Rules of Civil Procedure. This disclosure
 5   requirement applies to all persons retained or specially employed to provide expert
 6   testimony, or whose duties as an employee of the party regularly involve the giving of
 7   expert testimony. Except as provided in the paragraph below, any party that fails to
 8   make these disclosures shall not, absent substantial justification, be permitted to use
 9   evidence or testimony not disclosed at any hearing or at the time of trial. In
10   addition, the Court may impose sanctions as permitted by Fed. R. Civ. P. 37(c).
11         10.    Any party shall supplement its disclosure regarding contradictory or rebuttal
12   evidence under Fed. R. Civ. P. 26(a)(2)(D) by May 25, 2020.
13         11.    All expert discovery shall be completed by all parties by June 22, 2020.
14   The parties shall comply with the same procedures set forth in the paragraph governing
15   fact discovery.
16         12.    Failure to comply with this section or any other discovery order of the court
17   may result in the sanctions provided for in Fed. R. Civ. P. 37, including a prohibition on
18   the introduction of experts or other designated matters in evidence.
19         13.    All other pretrial motions must be filed by July 20, 2020. Counsel for the
20   moving party must obtain a motion hearing date from the law clerk of the judge who will
21   hear the motion. The period of time between the date you request a motion date and the
22   hearing date may vary from one district judge to another. Please plan accordingly.
23   Failure to make a timely request for a motion date may result in the motion not being
24   heard. Motions in limine are to be filed as directed in the Local Rules, or as otherwise set
25   by the district judge.
26         14.    A Mandatory Settlement Conference shall be conducted on January 3, 2020
27   at 9:00 a.m. in the chambers of Magistrate Judge Andrew G. Schopler. Counsel or any
28   party representing himself or herself shall submit confidential settlement briefs directly to

                                                4
                                                                                19-cv-01148-WQH-AGS
 1   chambers by December 27, 2020. All parties are ordered to read and to fully comply
 2   with the Chamber Rules of the assigned magistrate judge.
 3         15.    In jury trial cases before Judge Hayes, neither party is required to file
 4   Memoranda of Contentions of Fact and Law.
 5         16.    Counsel shall comply with the pre-trial disclosure requirements of Fed. R.
 6   Civ. P. 26(a)(3) by August 17, 2020. Failure to comply with these disclosure
 7   requirements could result in evidence preclusion or other sanctions under Fed. R. Civ. P.
 8   37.
 9         17.    Counsel shall meet and take the action required by Local Rule 16.1(f)(4) by
10   August 24, 2020. At this meeting, counsel shall discuss and attempt to enter into
11   stipulations and agreements resulting in simplification of the triable issues. Counsel shall
12   exchange copies and/or display all exhibits other than those to be used for impeachment.
13   The exhibits shall be prepared in accordance with Local Rule 16.1(f)(4)(c). Counsel shall
14   note any objections they have to any other parties’ Pretrial Disclosures under Fed. R. Civ.
15   P. 26(a)(3). Counsel shall cooperate in the preparation of the proposed pretrial
16   conference order.
17         18.    Counsel for plaintiff will be responsible for preparing the pretrial order and
18   arranging the meetings of counsel pursuant to Civil Local Rule 16.1(f). By August 31,
19   2020, plaintiff’s counsel must provide opposing counsel with the proposed pretrial order
20   for review and approval. Opposing counsel must communicate promptly with plaintiff’s
21   attorney concerning any objections to form or content of the pretrial order, and both
22   parties shall attempt promptly to resolve their differences, if any, concerning the order.
23         19.    The Proposed Final Pretrial Conference Order, including objections to any
24   other parties’ Fed. R. Civ. P. 26(a)(3) Pretrial Disclosures shall be prepared, served and
25   lodged with the assigned district judge by September 7, 2020, and shall be in the form
26   prescribed in and comply with Local Rule 16.1(f)(6).
27         20.    The final Pretrial Conference is scheduled on the calendar of the Honorable
28   William Q. Hayes on September 18, 2020 at 11:00 a.m..

                                               5
                                                                                19-cv-01148-WQH-AGS
 1         21.    The parties must review the chambers’ rules for the assigned district judge
 2   and magistrate judge.
 3         22.    A post trial settlement conference before a magistrate judge may be held
 4   within 30 days of verdict in the case.
 5         23.    The dates and times set forth herein will not be modified except for good
 6   cause shown.
 7         24.    Briefs or memoranda in support of or in opposition to any pending motion
 8   shall not exceed twenty-five (25) pages in length without leave of a district court judge.
 9   No reply memorandum shall exceed ten (10) pages without leave of a district court judge.
10   Briefs and memoranda exceeding ten (10) pages in length shall have a table of contents
11   and a table of authorities cited.
12         25.    Plaintiff’s counsel shall serve a copy of this order on all parties that enter
13   this case hereafter.
14         IT IS SO ORDERED.
15   Dated: September 24, 2019
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                6
                                                                                19-cv-01148-WQH-AGS
